MEMORANDUM **
Dontae Eugene Mathis appeals the sentence imposed after his entering of a guilty plea for the charge of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
Mathis objected prior to sentencing to certain paragraphs included within the presentencing report. The paragraphs contained allegations of past criminal behavior which Mathis controverted. Federal Rule of Criminal Procedure 32(c)(1) requires that the district court “rule on any unresolved objections to the presentence report” and either make “a finding on the allegation or a determination that no finding is necessary because the controverted matter will not be taken into account in, or will not affect, sentencing.” Although the district court denied Mathis’ motion to strike the controverted information from the presentencing report, it neither made a finding regarding the controverted issue nor declared that a finding was unnecessary. The United States Attorney agrees that the district court violated 32(c)(1). Therefore, we vacate the sentence and remand for resentencing. See United States v. Carter, 219 F.3d 863, 866 (9th Cir.2000) (citing United States v. Fernandez-Angulo, 897 F.2d 1514, 1516 (9th Cir.1990) (en banc)).
SENTENCE VACATED AND REMANDED FOR RESENTENCING.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.